Citation Nr: 1625937	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  07-23 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to rating in excess of 40 percent for left lower extremity sciatic radiculopathy.

3.  Entitlement to a rating in excess of 20 percent for vertebral fracture, L1 with multilevel degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970.

The issue of entitlement to a TDIU is before the Board of Veterans' Appeals (Board) as a component of a previously decided claim for higher initial and subsequent ratings for posttraumatic stress disorder (PTSD).  

In a February 2012 rating decision, the RO awarded service connection for PTSD and assigned an initial, 0 percent (noncompensable) rating, effective April 13, 2006; as well as assigned a 30 percent rating, effective May 8, 2009.  In April 2012, the Veteran filed a notice of disagreement (NOD) with respect to the initial assigned ratings.  

In March 2013, the Board dismissed the matter of service connection for acquired psychiatric disability other than PTSD, and remanded the Veteran's higher rating claims for issuance of a statement of the case (SOC).  An SOC was issued in April 2013 and the Veteran filed a substantive appeal in May 2013.  In June 2013, the Veteran filed a formal claim for a TDIU.  

In July 2014-following a vacate of the March 2013 Board decision by the United States Court of Appeals for Veterans Claims (Court)-the Board expanded the appeal to include the matter of the Veteran's entitlement to a TDIU (citing Rice v. Shinseki, 22 Vet. App. 447 (2009); awarded service connection for acquired psychiatric disorder other than PTSD: and remanded the higher rating and TDIU claims for scheduling of a requested Board hearing before a Veterans Law Judge. 

In September 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  During the hearing, the Veteran indicated his desire to withdraw from appeal his claims for an initial rating in excess of 30 percent prior to May 8, 2009, and a rating in excess of 50 percent thereafter for his service-connected psychiatric disorder.  

Also in September 2014, the agency of original jurisdiction (AOJ) issued a rating decision awarding service connection for left lower extremity sciatic radiculopathy and assigning a 40 percent rating, effective June 28, 2013. At that time, the AOJ also awarded service connection for vertebral fracture, L1 with multilevel degenerative changes of the lumbar spine (previously rated as compression fracture, L1 with degenerative changes under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5285-5293) and assigned an initial  20 percent rating under DC 5242-5235, effective June 28, 2013.  In July 2015, the Veteran filed an NOD.  As explained in the remand below, the RO has not yet issued an SOC.

In February 2015, the Board dismissed the Veteran's appeal as to the claims for higher initial and subsequent ratings for his service-connected psychiatric disorder and remanded the TDIU claim for the AOJ to adjudicate that matter in the first instance.

In a May 2015 rating decision, the AOJ denied a TDIU and a supplemental SOC (SSOC) reflecting that denial was issued in February 2016.  The matter was then returned to the Board 

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in Virtual VA that include VA treatment records dated through February 2015 and the transcript of the Veteran's October 2014 Board hearing.  All records have been reviewed.

For reasons expressed below, the claim for a TDIU is, again, being remanded to the AOJ.  The remand also addresses the Veteran's disagreement with the ratings assigned by the RO in its September 2014 decision for his back disability and left lower extremity radiculopathy-for which the Veteran completed the first of two actions required to place these matters in appellate status.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the TDIU claim is warranted.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2015).

The Veteran has been awarded service connection for an acquired psychiatric disorder, to include PTSD (rated as 30 percent disabling from April 13, 2006, and as 50 percent disabling from May 8, 2009); left lower extremity sciatic radiculopathy (rated as 40 percent disabling from June 28, 2013); vertebral fracture, L1 with multilevel degenerative changes of the lumbar spine (rated as 20 percent disabling from June 28, 2013); diabetes mellitus, rated as 10 percent disabling from April 13, 2006; and laceration of the lower eyelids and residuals of a skin rash, each rated as noncompensable from June 16, 1970.  The Veteran's service-connected back disability was also previously characterized as compression fracture of spine with degenerative changes, rated as 20 percent disabling from July 16, 1970, and as 40 percent disabling from June 15, 1999 through June 27, 2013.  The Veteran's combined rating is 20 percent from July 16, 1970; 40 percent from June 15, 1999; 60 percent from April 13, 2006; 70 percent from May 8, 2009; and 80 percent from June 28, 2013.  Thus, it appears that the Veteran has met the objective, minimum percentage requirements for a schedular TDIU as of May 8, 2009.  See 38 C.F.R. § 4.16(a).

The Veteran contends that his various service-connected disabilities prevent him from being employed.  In the instant case, the AOJ denied a TDIU based upon a finding that the medical evidence did not substantiate that the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, the AOJ pointed out that VA examiners who examined the Veteran in July 2014 concluded that his PTSD had a moderate, as opposed to severe, impact on his occupational functioning and that "[i]f the work place cond[i]tions and job activities would allow veteran to walk around frequently and not have to do any lifting, he could obtain or retain employment."

Despite the fact that VA examiners have addressed the functional effects of some of the Veteran's various service-connected disabilities, the Board finds that further examination and medical opinion that clearly address the functional effects of all of the Veteran's service-connected disabilities, both individually and collectively, and the impact on the Veteran's employability, is needed to resolve the claim for a TDIU.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79   (2006).  

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16(a)).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity, see 38 C.F.R. § 4.10 (2015) and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013), further medical findings as to the functional effects of individual, and combined, service-connected disabilities would be helpful in resolving the claim for a TDIU.  This is especially so given that since the Veteran was examined in July 2014, he has reported that his back pain and radiculopathy had increased to the point where he was unable to make common movements or do routine tasks, such as standing, siting, walking, driving, bending, and lifting, without limitation or pain.  See September 2015 NOD.  He stated that even light activity necessitated taking numerous breaks.  Id.  He further indicated that medications taken for his diabetes mellitus caused stomach distress and then his psychiatric medications caused "disorientation and a foggy brain."  Id.  

As service connection has been established for both mental and physical disabilities, and that the Veteran's acquired psychiatric disorder is his most significant disability (rated as 50 percent disabling), the Board finds that the AOJ should arrange for the Veteran to undergo VA examination by a psychiatrist (M.D.).  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his claim for a TDIU, which is considered a claim for increase.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should associate with the claims file any correspondence referencing the date and time of the examination-preferably, the  notice(s) of examination-sent to him by the pertinent medical facility.

Prior to arranging for the Veteran to undergo any VA medical examination and/or obtaining the medical opinions sought, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the record reflects that the Veteran has been receiving treatment from the VA San Diego Healthcare System, to include various VA outpatient clinics, and that records from that healthcare system dated through February 2015 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the VA San Diego Healthcare System all records of pertinent evaluation and/or treatment of the Veteran since February 2015, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  

The Board also points out that the Veteran submitted a copy of a June 2012 decision denying his application for Vocational Rehabilitation and Employment services.  The file or individual records associated with any such employment assessments and/or decision to deny services are pertinent to the appeal.  On remand, the AOJ should associate with the electronic claims file any Vocational Rehabilitation folder or pertinent vocational rehabilitation records for the Veteran.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (particularly as regards private (non-VA) medical treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1).  But see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted  prior to adjudicating the claims on appeal.

As a final preliminary matter, as noted in the Introduction, above, in a September 2014 rating decision, the AOJ awarded service connection for left lower extremity sciatic radiculopathy and assigned an a 40 percent rating, effective June 28, 2013.  The AOJ also recharacterized the service-connected back disability as vertebral fracture, L1 with multilevel degenerative changes of the lumbar spine and assigned a 20 percent rating under DC 5242-5235, effective June 28, 2013.  The AOJ noted that the previous 40 percent disability rating assigned for his "compression fracture, L1 with degenerative changes" under DC 5285-5293 included consideration of sciatic neuropathy and stated that the current, separate ratings offered the Veteran a greater benefit.  The Veteran was notified of that decision via a letter dated September 11, 2014.

On July 15, 2015, the RO received from the Veteran a VA Form 21-0958 (Notice of Disagreement).  On that form, the Veteran stated that he was disagreeing with a decision dated June 23, 2015, but also provided information concerning the nature of his disagreement, indicating that he was disagreeing with, among other things, the ratings assigned for his "sciatic pain" and vertebral fracture."  In correspondence dated September 15, 2015, the RO informed the Veteran that is could not accept his July 2015 NOD because the form was submitted without a signed signature and date.  The Veteran submitted another VA Form 21-0958 in October 2015, again indicating disagreement with the ratings assigned for his left lower extremity radiculopathy and his vertebral fracture.  The Veteran also asserted disagreement with the rating assigned for his diabetes mellitus and his acquired psychiatric disorder, as well as with the denial of a TDIU.  

In February 2016, the AOJ sent to the Veteran two letters informing him that the NODs received on "July 11, 2015" and on "December 05, 2015" were not timely.  Notably, the Board cannot find any NOD that was received on December 5, 2015.  That letter also refers to a rating decision dated on September 3, 2014, which decision implemented that Board's award of service connection for an acquired psychiatric disorder other than PTSD and did not address radiculopathy and/or the Veteran's back disability.  The AOJ letter addressing the Veteran's July 2015 NOD also referred only to a September 2006 rating decision, which was the RO's decision awarding service connection for diabetes mellitus and assigning a 10 percent rating.

Although the AOJ previously informed the Veteran that it could not accept his July 2015 NOD because it was not signed or dated, the Board notes that the controlling regulation did not then require that an NOD be signed.  See 38 C.F.R. § 20.201 (2014); 79 Fed. Reg. 57660-98 (providing that changes to 38 C.F.R. § 20.201 were made effective March 24, 2015, and that the "final rule will apply only with respect to claims and appeals filed 180 days after the date this rule is published in the Federal Register as a final rule").  Thus, the Board finds that that the Veteran's July 2015 filing constitutes a valid and timely filed NOD as to the ratings assigned by the AOJ in September 2014  the Veteran's radiculopathy and vertebral fracture.  See 38 C.F.R. §§ 20.201 (2014).  Hence, the Veteran has properly initiated an appeal with respect to the RO's assignment of a 40 percent rating for left lower extremity sciatic radiculopathy and a 20 percent rating for vertebral fracture, L1 with multilevel degenerative changes of the lumbar spine and the AOJ must issue a SOC with respect to the claims, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative an appropriate SOC with respect to the assignment of an initial 40 percent rating for left lower extremity sciatic radiculopathy, and an initial  20 percent rating for vertebral fracture, L1 with multilevel degenerative changes of the lumbar spine, along with a VA Form 9, and afford them full opportunity to perfect an appeal as to that issue.

The Veteran and his representative are hereby reminded that to obtain appellate review of any issue not currently in appellate status, a timely appeal must be perfected-as regards the claims referenced above, within the remainder of the one-year appeal period from notice of the denial, or within 60 days of the issuance of the SOC, whichever period ends later.

2.  Obtain from the San Diego Health Care System all outstanding pertinent records of evaluation and/or treatment of the Veteran, since February 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  Obtain the file or records associated with the decision to deny the Veteran VA Vocational and Rehabilitation services and associate it/them with the electronic claims file.

4.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim for a TDIU that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

In the letter, explain the type of evidence that is needed to support a claim TDIU.

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by a psychiatrist (M.D.).

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should reflect full consideration of the Veteran's documented medical history and assertions.  

All indicated tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of the Veteran and review of the record, the examiner should fully describe the functional effects of each of the Veteran's service-connected disabilities-currently an acquired psychiatric disorder, to include PTSD; left lower extremity sciatic radiculopathy; vertebral fracture, L1 with multilevel degenerative changes of the lumbar spine; diabetes mellitus; laceration of the lower eyelids; and residuals of a skin rash. 

If no single service-connected disability, alone, is deemed to functionally render the Veteran unemployable, the examiner must consider and discuss the combined effects of the Veteran's service-connected disabilities on his ability to perform the mental and physical acts required for gainful employment.

In particular, the examiner should describe what types of employment activities would be limited because of the service-connected disability(ies), what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.

In responding to the above, the examiner must consider and discuss all pertinent medical and other objective evidence, and all lay assertions.  Additionally, the physician may take into consideration the Veteran's level of education, special training, and work experience, but not his age or any level of impairment cause by nonservice-connected disabilities.

All examiner findings/testing results, along with a complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for a  TDIU in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 




	(CONTINUED ON NEXT PAGE)


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

